
	

113 HR 5485 IH: Ravi Thackurdeen Safe Students Study Abroad Act
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5485
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to require additional reporting on crime and harm that
			 occurs during student participation in programs of study abroad, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Ravi Thackurdeen Safe Students Study Abroad Act.
		2.Application of Clery Act to programs of study abroad
			(a)Reporting of crime statisticsParagraph (12) of section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is
			 amended—
				(1)by striking and at the end of subparagraph (C);
				(2)by striking the period at the end of subparagraph (D) and inserting a semicolon; and
				(3)by adding at the end the following:
					
						(E)while a student is participating in a program of study abroad approved for credit by an institution
			 of higher education, distinguished by whether the criminal offense
			 occurred at a location described in subparagraph (A), (B), (C), or (D) or
			 at another location, without regard to whether the institution owns or
			 controls a building or property at such location..
				(b)Additional reporting for programs of study abroadSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended—
				(1)by redesignating paragraph (18) as paragraph (19); and
				(2)by inserting after paragraph (17), the following new paragraph:
					
						(18)
							(A)Each institution of higher education participating in any program under this title, other than a
			 foreign institution of higher education, shall develop and distribute as
			 part of the report described in paragraph (1), a statement that the
			 institution has adopted and implemented a program to protect students
			 participating in a program of study abroad approved for credit by the
			 institution from crime and harm while participating in such program of
			 study abroad that, at a minimum, includes the following:
								(i)A biennial review by the institution of the programs of study abroad approved for credit by the
			 institution to determine—
									(I)the effectiveness of the programs at protecting students from crime and harm, and whether changes
			 to the programs are needed (based on the most recent guidance or other
			 assistance from the Secretary) and will be implemented;
									(II)for the 10 years preceding the date of the report, the number (in the aggregate for all programs of
			 study abroad approved for credit by the institution) of—
										(aa)deaths of program participants resulting during program participation;
										(bb)accidents and illnesses occurring during program participation that resulted in hospitalization;
										(cc)sexual assaults against program participants occurring during program participation; and
										(dd)incidents involving program participants during the program participation that resulted in police
			 involvement or a police report; and
										(III)with respect to the incidents described in items (aa) through (dd) of subclause (II), whether the
			 incidents occurred—
										(aa)on campus;
										(bb)in or on a noncampus building or property;
										(cc)on public property;
										(dd)in dormitories or other residential facilities for students; or
										(ee)at a location not described in items (aa) through (dd) of this subclause, without regard to whether
			 the institution owns or controls a building or property at the location.
										(ii)The crime statistics described in paragraph (12)(E).
								(B)An institution of higher education described in subparagraph (A) shall—
								(i)provide each student who is interested in participating in a program of study abroad approved for
			 credit by the institution, with a pre-trip orientation session and
			 advising that includes—
									(I)a list of countries in which such programs of study abroad are located;
									(II)all current travel information, including all travel warnings and travel alerts, issued by the
			 Bureau of Consular Affairs of the Department of State for such countries;
			 and
									(III)the information described in clauses (i) and (ii) of subparagraph (A), provided specifically for
			 each program of study abroad approved for credit by the institution in
			 which the student is considering participation; and
									(ii)provide each student who returns from such a program of study abroad with a post-trip orientation
			 session, including an exit interview that assists the institution in
			 carrying out subparagraph (A) and clause (i) of this subparagraph.
								(C)An institution of higher education shall not disaggregate or otherwise distinguish information for
			 purposes of subparagraph (A) or (B) in a case in which the number of
			 students in a category is insufficient to yield statistically reliable
			 information or the results would reveal personally identifiable
			 information about an individual student.
							(D)The Secretary shall periodically review a representative sample of the programs described in
			 subparagraph (A) that have been adopted and implemented by institutions of
			 higher education to protect students participating in a program of study
			 abroad described in subparagraph (A) from crime and harm while
			 participating in such program of study abroad.
							.
				
